PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/086,852
Filing Date: 2 Nov 2020
Appellant(s): Ridder et al.



__________________
Thomas M. Finetti
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 28, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 21, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
A.	Claim(s) 8 and 13 remain rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US Patent 7,452,727, Hennig et al, published September 5, 2002, and filed December 17, 2001.

B.	Claims 1-26 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by US Patent 7,452,727, Hennig et al, published September 5, 2002, and filed December 17, 2001; in view of Korinek et al (Nature Genetics, 1998, 19:379-383); Keating et al (American Journal of Surgical Pathology, 2001, 25:884-891), Klaes et al (Int. J. Cancer, 2001, 92:276-284); Riethdorf et al (Human Pathology, September 2002, 33:899-904); and Saito et al (J Oral Pathol. Med., 1999, 28:226-232).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner in view of terminal disclaimers filed October 29, 2021.  
U.S. Patent No. 8,975,036 in view of US Patent 7,452,727, Hennig et al, published September 5, 2002, and filed December 17, 2001; Korinek et al (Nature Genetics, 1998, 19:379-383); Keating et al (American Journal of Surgical Pathology, 2001, 25:884-891), Klaes et al (Int. J. Cancer, 2001, 92:276-284); Riethdorf et al (Human Pathology, September 2002, 33:899-904); and Saito et al (J Oral Pathol. Med., 1999, 28:226-232).

D.	Claims 1-4, 7, 14-19, 22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,728,745 in view of US Patent 7,452,727, Hennig et al, published September 5, 2002, and filed December 17, 2001; Korinek et al (Nature Genetics, 1998, 19:379-383); Keating et al (American Journal of Surgical Pathology, 2001, 25:884-891), Klaes et al (Int. J. Cancer, 2001, 92:276-284); Riethdorf et al (Human Pathology, September 2002, 33:899-904); and Saito et al (J Oral Pathol. Med., 1999, 28:226-232).

E.	Claims 1-26 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/579,495.

F.	Claims 1-4, 7, 14-19, 22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 11 of copending Application No. 14/249,259.


(2) Response to Argument
pre-AIA  35 U.S.C. 102(e)
1.	Appellants argue in section 1 of the Appeal Brief that the Patent Office failed to explain what relevant portions of Hennig et al (Hennig) anticipate the instant claims. Appellants admit that the Patent Office did provides specific disclosures from Hennig and with bold font to emphasize relevant portions, however, Appellants argue that the Patent Office failed to explain how these cited passages from Hennig correlate to claims 8 and 13.
	Appellants argue that there is no disclosure in Hennig teaching the combination of p16INK4a (p16) and Ki-67 molecular markers with a cytological specimen derived from the cervix uteri for detecting cervical cancer or precancer in a biological sample. Appellants argue that Hennig is directed to an automated system to detect pathologically altered cells. 
Appellants argue that Hennig provides a plethora of different specimen types to which its automated method may be applied, wherein Hennig defines “pathologically altered cells” as encompassing different, varying specimen types in col. 6, lines 10-12 in addition to cervical intraepithelial neoplasias (CIN I-III) and carcinoma in situ. Appellants argue that the disclosure of “cervical carcinoma and its precursors” is only a small part of this expansive listing of specimen types listed by Hennig. Appellants argue that Hennig additionally discloses the specimens analyzed may be isolated from body samples such as smears, sputum, organ punctuates, biopsies, secretions, cerebrospinal, fluid, bile, blood, lymph. Urine, and feces or tissue which has been 
	Appellants argue that Hennig generically and broadly describes and lists molecular markers suitable for use in their automated methods, wherein p16 and Ki-67 are identified “in seemingly limitless classes of recited molecular markers.” Appellants argue that although Hennig discloses detecting the pair of molecular markers p16 with Ki-67 (at col. 10, lines 12-20), Hennig discloses the combination of p16 and Ki-67 in a list with 24 other combinations of markers. Appellants argue that the disclosure of “p16 and Ki-67” combination of markers is “only one example in the exhaustive listing of molecular markers enumerated by Hennig.”
	Appellants argue there is no disclosure as to which combination of markers would be applied to which specimen types. Appellants argue that Hennig does not tie any combination of disclosed markers to any specimen type, let alone disclose detecting p16 and Ki-67 in a sample derived from cervix uteri. Appellants argue that Hennig fails to correlate a combination of two markers with any type of specimen for the diagnosis of a cancer or precancer.
Appellants argue that in order to anticipate a claim, all of the claimed elements must be arranged or combined the same was as in the claim. Appellants argue there is no basis to select cervical carcinoma and its precursors as a specimen type over the other specimens disclosed. Appellants argue there is no basis to select p16 and Ki-67 as the marker combination from the list of combinations for detection in a cytological 
	 
2.	The arguments have been carefully considered but are not persuasive. Contrary to arguments, Examiner did point to specific disclosures in Hennig relevant to each claim limitation of the method in the rejection of record. As Appellants stated, Examiner also copied and pasted portions of the disclosure from Hennig into the Final Rejection mailed May 21, 2021 (see section 4, pages 6-10) that was emphasized with bold font to help direct Appellants to relevant disclosures anticipating the claim limitations.
	Although Appellants argue that the claimed biomarkers and cervical sample are disclosed in Hennig along with other species, such as other biomarker pairs and other specimen types, Examiner asserts the disclosure of additional species does not render the disclosure of species biomarker pair p16 and Ki-67 and cervical samples any less anticipatory. MPEP 2131.02 states: A reference that clearly names the claimed species anticipates the claim no matter how many other species are named. A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that  edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is described’ as that term is used in 35 U.S.C. § 102(a), in that publication.”). Id. at 1718. See also   In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982) (The claims were directed to polycarbonate containing cadmium laurate as an additive. The court upheld the Board’s finding that a reference specifically naming cadmium laurate as an additive amongst a list of many suitable salts in polycarbonate resin anticipated the claims. The applicant had argued that cadmium laurate was only disclosed as representative of the salts and was expected to have the same properties as the other salts listed while, as shown in the application, cadmium laurate had unexpected properties. The court held that it did not matter that the salt was not disclosed as being preferred, the reference still anticipated the claims and because the claim was anticipated, the unexpected properties were immaterial.).
In the instant case, Hennig clearly names detecting the claimed species pair of biomarkers p16 and Ki-67 and names using the species of cervical tissue, explicitly to identify cancer cells (see bolded sections below), therefore anticipates the claims. Contrary to arguments, Hennig both discloses and patented claims for their method to combine the p16 and Ki-67 markers for detecting cancerous cells in a cervical biological sample. Hennig teaches that the pair of biomarkers Ki-67 and p16 are a preferred embodiment (col. 4, lines 30-33) and claims the pair for identification of cancer cells in claim 4, therefore contrary to arguments, the specific pair of biomarkers Ki-67 and p16 is explicitly disclosed and claimed. The species are clearly named as pointed out below (bold emphasis added):

Title of US Patent 7,452,727: Method for increasing clinical specificity when detecting tumors and their precursor stages by simultaneously measuring at least two different molecular markers
Claims: 
1. An automatable method for identifying cancer cells and their precursor cells in a cell sample or tissue sample, said method comprising the following steps:
a) selecting at least two molecular markers of cancer, wherein the detection of each of said markers alone is not a reliable indicator of the presence of cancer cells and their precursor cells in said cell sample or tissue sample,
b) contacting the cell sample or tissue sample with signaling reagents that specifically bind to said at least two molecular markers,
c) simultaneously detecting signal intensities from the markers within a single cell of said cell sample or within a constituent region of a section of said tissue sample,
d) combining and accrediting the signal intensities detected, and comparing the combined and accredited signal intensities to a threshold value, wherein combined and accredited signal intensities above or below the threshold value indicate the presence of cancer cells and their precursors in said cell sample or tissue sample, wherein steps b)-d) collectively comprise:
i) staining each marker an individual color that is different from a color that every other marker is stained;
ii) defining a threshold value for a plurality of secondary colors of mixtures of said individual colors;
iii) determining the presence of multiple markers with a single cell of said cell sample or within a constituent region of a section of said tissue sample by detecting the secondary color of a mixture of said individual colors within said cell or within said constituent region of said tissue sample section; and
iv) relating the secondary color detected to the threshold value, wherein a value of the secondary color detected above or below the threshold value is predetermined to be 

2. The method according to claim 1, further comprising the step of automatically processing the signal intensities into image information and consolidating said information into a proposed diagnosis using a linked diagnostic expert system.
3. The method according to claim 1, wherein the signaling reagents produce chromogenic color or fluorescence.

4. The method according to claim 1, wherein the at least two molecular markers are selected from the group consisting of:
her2/neu and Ki-67, her2/neu and p53, her2/neu and bcl-2, Her2/neu and MN, her2/neu and mdm-2, her2/neu and EGF receptor, bcl-2 and Ki-67, bcl-2 and MN, bcl-2 and mdm-2, bcl-2 and EGF receptor, her2/neu and bcl-2, p53 and bcl-2, p53 and MN, p53 and mdm-2, p53 and EGF receptor, p16 and p53, p16 and MN, p16 and mdm-2, p16 and EGF receptor, p16 and Ki-67, p16 and her2/neu, p16 and bcl-2, MN and mdm-2, MN and EGF receptor, mdm-2 and EGF receptor.

5. The method according to claim 1, wherein the sample is obtained from tumors of the mammary gland, the lung, the cervix, the colon, the skin and the prostate.

6. The method according to claim 1, wherein the at least two molecular markers are selected from the group consisting of her2/neu, p16, p53, Ki-67, MN, mdm-2, bcl-2, and EGF receptor.

7. The method according to claim 1, wherein step c) comprises simultaneously detecting signal intensities from the markers within a cell.

8. The method according to claim 1, wherein step c) comprises simultaneously detecting signal intensities from the markers within a constituent region of a section of said tissue sample.

Col. 4, lines 24-33:
The marker combinations comprise the visualization of the altered expressions of genes belonging to at least one of the following classes: oncogenes, tumour suppressor genes, apoptosis genes, proliferation genes, repair genes and viral genes, as shown, by way of example, by combinations of the molecular markers her2/neu, p16, p53, Ki-67, MN, mdm-2, bcl-2 and EGF receptor. The following combinations are preferably intended: her2/neu and Ki-67, her2/neu and p53, her2/neu and bcl-2, her2/neu and p16, bcl-2 and Ki-67, bcl-2 and p53, bcl-2 and p16, p16 and p53, p16 and Ki-67.

Col. 5, lines 15-29:
The expression “cell or tissue sample” encompasses cells which are isolated from body samples, such as smears, sputum, organ punctates, biopsies, secretions, cerebrospinal fluid, bile, blood, lymph fluid, urine and faeces, or tissue which has been removed from organs, such as breast, lung, intestine, skin, cervix, prostate and stomach. In this connection, a tissue sample comprises a region of functionally related cells or adjacent cells.
The expression “pathologically altered cells” encompasses carcinomas and their precursors, preferably carcinomas of the respiratory, reproductive and gastrointestinal tracts, and also tumours of the skin, of the breast and of the vascular system, in particular, however, mammary carcinoma and cervical carcinoma and its precursors, e.g. cervical intraepithelial neoplasias (CIN I-III) and also carcinoma in situ.


Col. 6, lines 10-13:
The present invention can be used to detect pathologically altered cells, e.g. carcinomas and their precursors, manually or else in methods which are partially or completely automated.

Col. 8, lines 57-60:
While these steps can be performed manually, they can also be carried out in an automated manner by macros being generated in the “extras” menu under “record macros” and subsequently being retrieved in the “automation” menu. 

Currently, there is no limitation recited in the instant claims that would exclude an automated method or an automation of any part of the method. 

4.	When Appellants argue that Hennig fails to correlate a combination of two markers with any type of specimen for the diagnosis of a cancer or precancer, Appellants are arguing limitations not recited in the claims. There are no limitations recited in the instant claims requiring a step of diagnosing cancer or precancer based on dual marker expression results. MPEP 2111.02 states: If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, 
	Examiner maintains Hennig anticipates the rejected claims and Appellants have not persuasively argued that the claimed invention is distinct from the method disclosed and patented by Hennig.

pre-AIA  35 U.S.C. 103(a)
5.	Appellants argue in section 2A that their claimed invention solves the problems of Pap cytology that is subject to misinterpretation and yields low sensitivity, false negatives, and false positives for identifying precancerous lesions. Appellants argue the claimed invention provides a dual staining method that permits detection of dysplastic cells in a manner that is independent of morphology or interpretation by a pathologist. Appellants argue that they discovered a p16/Ki-67 dual stain could be used as an objective marker for dysplastic cells and identify patients most likely to have cervical 
	
6.	The arguments have been considered but are not persuasive. Contrary to arguments, Hennig does recognize the problems associated with Pap cytology and double staining assays in the prior art and teach the advantages of their invention and solving these problems (col. 1, line 65 to col. 2, line 32):
In pathology, it is increasingly of interest to detect several markers in a biological sample. On the one hand, more information is then available for detecting and characterizing pathologically altered cells or tissue regions; on the other hand, it is then possible to recognize the nonspecific staining of individual markers for what it is and consequently avoid incorrect conclusions. Traditionally, serial sections of an available biopsy or several preparations of a body sample (e.g. uterine cervical smear in fixative) are prepared for this purpose and in each case stained with a specific marker. This method has several disadvantages: high consumption of the patient sample material, which is usually limited, and of staining reagents, the large amount of time required and the high costs, and also no possibility of unambiguously colocating two or more markers in a cell or particular areas of the tissue sample. While the simultaneous detection of two or more different biological markers in a biological sample has already been described in the literature (DAKO, Practical Guide for Immunoenzymatic Double Staining Methods; Gomez et al., Eur. J. Histochem., 1997, 41, 255-259), it has not so far been used in routine diagnosis since the protocols have not been standardized to any extent. Terhavauta et al. (Cytopathology, 1994, 5, 282-293) make use of a double staining of p53 and Ki-67 in biopsies taken from cervical lesions and are able to detect both markers in basal and parabasal cells from HPV-positive and HPV-negative lesions, in some cases in one cell. At the same time, however, the authors do not use the information, by combining the results, to draw a secure conclusion with regard to the presence of tumour cells in this sample. There is a complete lack of any attempt to use the staining information with a view to automating the detection of tumour regions. 
Hennig further discloses (col. 2, lines 61 to col. 3, line 2):
A further improvement in present clinical tumour diagnosis consists both in the automation of sample preparation and staining and in automated image analysis including establishment of the diagnosis. In addition to saving time and requiring fewer staff, this approach also results in a more objective, and consequently more uniform, diagnosis. Staining of biological markers in tumour cells or their precursors with fluorescence or using chromogenic dyes makes it possible to quantify the signals and consequently read them in an automated manner.
	
Contrary to arguments, Hennig does teach and render obvious a method for detecting dual markers Ki-67 and p16 in cervical cell samples and FFPE embedded human specimens by performing the claimed assay steps for the reasons of record and set forth below.

7.	Appellants argue in section 2A that Hennig is directed to “an automatable method for the improved diagnosis of pathologically altered cells” and is focused on automation of detecting tumor regions. Appellants point to the Ridder declaration and argue that the goal of Hennig was not to develop new assays or new compositions for staining histological or cytological samples, but to completely automate staining to remove subjectivity in manually reviewing biopsy samples. Appellants argue that Hennig discloses using combined and accredited signals from dual staining to compare to pre-determined threshold values, but and does not disclose using discrete signals from the individual detectable reagents to evaluate if a region includes healthy cells to cancerous 
	
8.	The arguments have been considered but are not persuasive. Contrary to arguments, Hennig’s disclosure of automation of their method of dual biomarker detection in single cells to identify cancerous cells does not teach away from the instant invention, nor do the instant claims exclude the automation of Hennigs’s dual detection method. As stated above in the response to arguments under 35 USC 102 with regard to automation, Hennig is not limited to automated methods, teaches the method can be performed manually, and teaches parts or all of the method can be automated or are automatable. Currently, there is no limitation recited in the rejected claims that would exclude an automated method or an automation of any part of the method, and the instant claims reasonably encompass the method of Hennig that is automated or automatable for visualization.

9.	Appellants argue in section 2A that the cited references do not provide the rationale for the skilled artisan to select the combination of markers p16 and Ki-67 for the detection of cervical dysplasia or cervical cancer. Appellants point to the Ridder declaration and argue that Hennig provides no guidance to the person of ordinary skill in the art to select any combination of markers for the detection of cervical dysplasia or cervical cancer. Appellants argue that Hennig provides a broad disclosure of different types of specimens on which its automated method may be applied. Appellants argue 

10.	The arguments have been carefully considered but are not persuasive because Appellants are arguing limitations not recited in the claims. 
It is noted that the only claims limited to assaying cervical tissue are claims 5, 8-13, 20, and 23-26, therefore, when Appellants argue limitations of conducting the assay in cervical tissue, Appellants are arguing limitations not recited in claims 1-4, 6, 7, 14-19, 21, and 22.
When Appellants argue that Hennig does not disclose detecting cervical cancer, pracancer or identifying patients most likely to have cervical cancer or precancer based 
	Contrary to arguments, Hennig explicitly teaches and claims a method for identifying cancerous cells by simultaneously detecting the pair of biomarkers Ki-67 and p16 in cervical tissues. Appellants are directed to the claims and passages cited above in the response to the rejection under 35 USC 102 for reference to the specific teachings. Therefore, Hennig teaches simultaneous detection of the pair of biomarkers Ki-67 and p16 in single cells of cervical tissues for the identification of cancer cells, and this is not a deficiency of Hennig.
	Contrary to arguments, Hennig: (1) does recognize p16 and Ki-67 are biomarkers for cancer, (2) does teach and claim that the presence of the pair of biomarkers in a cell indicates cancer or precancer, (3) recognizes the presence of a single biomarker does not necessarily indicate cancer, including p16 and Ki-67 as single biomarkers in cervical samples, and (4) summarizes the prior art with regard to cervical cancer detection while recognizing the need for better diagnostic systems for cervical cancer such as their dual 

STATE OF THE ART
In recent years, a large number of genes have been identified which express their proteins in an altered manner as a result of mutations and consequently play a role in the genesis of cancer. The corresponding proteins are detected, as diagnostic markers, both in serum and at the cellular level. These proteins are involved in a multiplicity of physiological regulator processes in the cell, such as growth control (proliferation genes, e.g. Ki-67 and mcm-5; oncogenes and tumour suppressor genes, e.g. p16, EGF receptor, her2/neu and mdm-2), apoptosis (natural cell death, e.g. p53 and bcl-2), DNA repair (msh-1) and cell adhesion (E-cadherin, β-catenin and APC). Immunohistochemical and immunocytochemical detection methods using specific antibodies against these proteins (van Noorden, 1986, Immunocytochemistry, Modern Methods and Applications, 2nd edition, Wright, Bristol, 26-53) are, for example, suitable for the detection.
It has been demonstrated many times that a single marker does not achieve sufficient specificity with regard to recognizing pathologically altered cells since it is also present in some healthy cells. This is due to the fact that these markers can be proteins which are involved in physiological regulatory processes in healthy cells and it is only an excessively high expression which is an indication of a pathologically altered cell. Williams et al. (1998, PNAS, 95, 14932-14937) describe the DNA replication marker mcm-5, which detects 28 tested lesions/tumours in cervical smears (n=58) but stains 2 out of 28 normal smears in a falsely positive manner. Sano et al. (Pathology Intl., 1998, 48, 580-585) report that the marker p16 nonspecifically stains 3 out of 15 normal cervical biopsies. While HPV can be detected in virtually 100% of all lesions and tumours of the cervix, it can also be detected in many normal cervical epithelia; i.e. while a test for detecting HPV exhibits a high degree of sensitivity, it only exhibits a low degree of specificity (e.g. Cuzick, 2000, JAMA, 283, 108-109).
In pathology, it is increasingly of interest to detect several markers in a biological sample. On the one hand, more information is then available for detecting and characterizing pathologically altered cells or tissue regions; on the other hand, it is then possible to recognize the nonspecific staining of individual markers for what it is and consequently avoid incorrect conclusions. Traditionally, serial sections of an available biopsy or several preparations of a body sample (e.g. uterine cervical smear in fixative) are prepared for this purpose and in each case stained with a specific marker. This method has several disadvantages: high consumption of the patient sample material, which is usually limited, and of staining reagents, the large amount of time required and the high costs, and also no possibility of unambiguously colocating two or more markers in a cell or particular areas of the tissue sample. While the simultaneous detection of two or more different biological markers in a biological sample has already been described in the literature (DAKO, Practical Guide for Immunoenzymatic Double Staining Methods; Gomez et al., Eur. J. Histochem., 1997, 41, 255-259), it has not so far been used in routine diagnosis since the protocols have not been standardized to any extent. Terhavauta et al. (Cytopathology, 1994, 5, 282-293) make use of a double staining of p53 and Ki-67 in biopsies taken from cervical lesions and are able to detect both markers in basal and parabasal cells from HPV-positive and HPV-negative lesions, in some cases in one cell. At the same time, however, the authors do not use the information, by combining the results, to draw a secure conclusion with regard to the presence of tumour cells in this sample. There is a complete lack of any attempt to use the staining information with a view to automating the detection of tumour regions. Furthermore, apart from this one combination, there is no mention of any other marker combinations which might be able to facilitate the identification and characterization of the tumour region.


The invention relates to molecular markers which, when detected individually, do not achieve sufficient specificity with regard to recognizing pathologically altered cells or tissues since they are also present, in similar or different quantity, in some biological material which is not pathologically altered. This is based on the fact that these markers can be proteins which are involved in physiological regulatory processes in healthy cells as well. In addition to this, the detection of the molecular marker may not be unambiguous because of the antibody crossreacting in a nonspecific manner, with this being manifested in the staining of particles of the biological material which do not contain the molecular marker. The inventors have observed that, by simultaneously detecting at least two markers in a cell, or within a constituent region of the biological material, e.g. within a narrowly defined region of a tissue section, it is possible to compensate for the deficient specificity of the single marker detection so as to ensure a higher degree of specificity when detecting abnormal cells or tissue segments. Combining several markers when diagnosing biological samples thus makes the informative value higher then it is when using single markers.
The marker combinations comprise the visualization of the altered expressions of genes belonging to at least one of the following classes: oncogenes, tumour suppressor genes, apoptosis genes, proliferation genes, repair genes and viral genes, as shown, by way of example, by combinations of the molecular markers her2/neu, p16, p53, Ki-67, MN, mdm-2, bcl-2 and EGF receptor. The following combinations are preferably intended: her2/neu and Ki-67, her2/neu and p53, her2/neu and bcl-2, her2/neu and p16, bcl-2 and Ki-67, bcl-2 and p53, bcl-2 and p16, p16 and p53, p16 and Ki-67.
According to the invention, the applicants' findings are used for a method for the early diagnosis of disease-associated cells or tissue segments, which method comprises the detection of combinations of the above-described molecular markers with the aim of detecting carcinomas and their precursors, and also, where appropriate, the origin of metastases, in an automated manner. The automated and specific detection of tumour cells can be achieved by the following method: in the first place, these two signals must be present in a cell or a restricted area of the body sample and, in the second place, the signals given by the two markers 

The most advanced system is that involving the automated detection of tumour cells and their precursors in cervical smears using morphological image information (Sawaya et al., Clinical Obstetrics and Gynecology, 1999, 42, 922-938; Stoler, 2000, Mod. Pathol., 13, 275-284). In addition to the automated morphological detection of abnormal cells in cervical smears using the PAPNET system, Boon et al. (1995, Diagn. Cytopathol., 13, 423-428) additionally make use of the immunohistochemical staining of proliferating cells employing Ki-67 antibodies. However, the use of this one molecular marker does not enable any clear distinction to be made between benign proliferating cells and carcinogenic cells. However, these authors in no way deal with using the simultaneous detection of at least two molecular markers for identifying abnormal cells.
The patent of which Boon et al. are authors (U.S. Pat. No. 5,544,650) describes how staining with an immunohistochemical marker facilitates the automated detection of proliferating (carcinogenic and non-carcinogenic) cells in a sample and how, in a semiautomated process, the controlling pathologist/cytologist decides whether the stained cells truly are carcinogenic cells. However, there is no mention of any specific antibody combinations which would enable abnormal or tumour cells to be detected in an automated manner.

The expression “pathologically altered cells” encompasses carcinomas and their precursors, preferably carcinomas of the respiratory, reproductive and gastrointestinal tracts, and also tumours of the skin, of the breast and of the vascular system, in particular, however, mammary carcinoma and cervical carcinoma and its precursors, e.g. cervical intraepithelial neoplasias (CIN I-III) and also carcinoma in situ.

Contrary to arguments, Hennig provides clear guidance to conduct the dual staining assay of Ki-67 and p16 on cervical samples as required by the claims. Although Appellants argue that the claimed biomarkers and cervical sample are disclosed by Hennig in a list with other species, such as other biomarker pairs and other specimen types, Examiner asserts the disclosure of additional species does not render the disclosure of species biomarker pair p16 and Ki-67 and cervical samples any less anticipatory or less obvious. MPEP 2131.02 states: A reference that clearly names the claimed species anticipates the claim no matter how many other species are named. A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate  fact that the compound claimed was specifically taught. The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that “the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is described’ as that term is used in 35 U.S.C. § 102(a), in that publication.”). Id. at 1718. See also   In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982) (The claims were directed to polycarbonate containing cadmium laurate as an additive. The court upheld the Board’s finding that a reference specifically naming cadmium laurate as an additive amongst a list of many suitable salts in polycarbonate resin anticipated the claims. The applicant had argued that cadmium laurate was only disclosed as representative of the salts and was expected to have the same properties as the other salts listed while, as shown in the application, cadmium laurate had unexpected properties. The court held that it did not matter that the salt was not disclosed as being preferred, the reference still anticipated the claims and because the claim was anticipated, the unexpected properties were immaterial.).
In the instant case, Hennig clearly names detecting the claimed species pair of biomarkers p16 and Ki-67 and names using the species of cervical tissue, explicitly to identify cancer cells. Contrary to arguments, Hennig both discloses and patented claims for their method to combine the p16 and Ki-67 markers for detecting cancerous cells in a cervical biological sample (see bolded sections in the Hennig passages and claims cited above). Hennig teaches that the pair of biomarkers Ki-67 and p16 are a preferred embodiment (col. 4, lines 30-33) and claims the pair for identification of cancer cells in claim 4. 


11.	Appellants point to the Ridder declaration and argue in section 2A that Hennig discloses one working example incubating a specimen prepared from a biopsy sample with a first monoclonal antibody specific to HER2, followed by contacting the tissue section with a second monoclonal antibody specific to p53. Appellants argue that Hennig’s only example fails to show how any particular combination of biomarkers can be used with any particular specimen type to detect any particular type of cancer or precancer. Appellants argue that Hennig provides no information on identifying the problem to be solved with any combination of markers and what results, based on signals received from two different molecular markers, would be considered positive or negative for a particular type of cancer or precancer. Appellants argue that Hennig does not reasonably suggest a correlation between any combination of molecular markers and any particular type of cancer, let alone the combination of p16 and Ki-67 markers for use in detecting cervical dysplasia or cervical cancer. Appellants argue that Hennig does not supply a rationale or reasonable expectation of success for the skilled artisan to select p16 and Ki-67 markers for use in the detection of cervical cancer or precancer. Appellants argue there is no guidance provided by Hennig to predict what combination of molecular markers would work for detecting any type of cancer or precancer. Appellants argue that Hennig had no appreciation for the biological rationale behind the selection of any two molecular markers for use in detecting any particular type of cancer 

12.	The arguments have been carefully considered but are not persuasive because Appellants continue to argue limitations not recited in the claims. The claims do not recite a step of determining a sample as positive or negative for a particular type of cancer or precancer based on staining results.
 The majority of Appellant’s arguments in section 2A are directed to arguing the individual Hennig reference through pages 10-13 in section 2A of the Appeal Brief. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. It is the combination of all of the cited and relied upon references which made up the state of the art with regard to the claimed invention.  Appellant's claimed invention fails to patentably distinguish over the state of the art represented by the cited references taken in combination. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Examiner has cited in the rejection Hennig’s explicit teaching and patented claims to identify cancerous cells in cervical samples by dual detection of p16 and Ki-67, thus pointing to direct guidance and motivation by Hennig to carry out the method. Examiner additionally cited secondary references Korinek, Keating, Klaes, Riethdorf, and Saito to provide motivation and 
Contrary to arguments, a working example is not necessary for Hennig to provide a reasonable expectation of success or to be enabled for their disclosed and patented method. In the instant case, Hennig provides a detailed disclosure of how to perform the immunoassay on FFPE or cell samples for dual detection of p16 and Ki-67, and in cells of cervical samples, for the intended purpose of detecting cancerous cells. The patented 
Appellants have presented no evidence for and no persuasive arguments as to why the detailed disclosure and patented method of Hennig would not be enabled for successful dual staining of p16 and Ki-67 in cervical and other cell or FFPE samples.

13.	Appellants argue in section 2A that the secondary references, Keating, Saito, and Klaes do not provide motivation to select the combination of p16 and Ki-67 to characterize cervical cancer or precancer. Appellants argue that Klaes discloses that p16 alone may be sufficient to detect cancer, and this disclosure teaches away from motivation to combine p16 with any other marker for use in detecting cancer or precancer in Hennig’s automated method.

14.	The arguments have been carefully considered but are not persuasive. As stated above, Hennig explicitly teaches and provides motivation to select the biomarker pair Ki-67 and p16 for dual staining in cervical cell and FFPE samples, therefore, this limitation is not a deficiency of Hennig. As stated above, the secondary references, provide motivation and reasonable expectation of success to detect and utilize p16 and Ki-67 as dual biomarkers for cervical cancer cells in cervical samples and to use commercially available antibodies. The cited secondary references all demonstrate and teach successful detection of increased p16 and Ki-67 expression in cervical cancer and HPV-associated cancer. Riethdorf and Saito both recognize, like Hennig, that Ki-67 is a known marker of cell proliferation and malignant cells, and both references, like Hennig, teach p16 is a biomarker indicative of HPV infection and the presence of cancerous or precancerous cells. Klaes demonstrate successfully immunohistochemically detecting increased p16 and Ki-67 expression in FFPE cervix uteri samples and increased p16 expression in cytology smears associated with cancerous cells and HPV infection, and utilizing a commercially available mouse p16 antibody. Contrary to arguments, Klaes does not teach away from detecting Ki-67. Klaes demonstrates successfully immunohistochemically detecting increased p16 and Ki-67 expression in FFPE cervix uteri samples and increased p16 expression in cytology smears associated with cancerous cells and HPV infection, and utilizing a commercially available mouse p16 antibody.


15.	Appellants argue secondary indicia of non-obviousness in section 2B. Appellants argue that the claimed dual stain methods are embodied within the commercial CINtec® PLUS Cytology product. Appellants point to Exhibit H to argue that methods of using CINtec® PLUS Cytology product for detection of p16 and Ki-67 in cervical samples correspond to and are coextensive with the instantly claimed method. Appellants argue that their evidence/Exhibits for professional approval in the form of praise, awards, and industry for CINtec® PLUS Cytology product overcomes a prima facie case of obviousness (section 2B, pages 28-32). Appellants argue in section 2B, page 32, that CINtec® PLUS Cytology product received pre-market FDA approval as a medical device assuring it is safe and effective for indented use.

16.	 The arguments and Exhibits have been carefully considered but are not persuasive because Appellants are arguing support of non-obviousness for a product that is not recited in the claims. The instant claims are drawn to methods, not a product, and the instantly claimed methods do not recite or require using CINtec® PLUS Cytology product. 
Appellants have not demonstrated it was the claimed method of dual staining of p16 and Ki-67 that won the award and professional praise. Contrary to arguments, the claimed dual stain methods are not embodied within the commercial CINtec® PLUS 
	FDA approval of CINtec® PLUS Cytology product is not persuasive because the claims are not limited to using CINtec® PLUS Cytology product, its specific reagents, specific monoclonal antibodies, substrate and sample preparation disclosed and instructed as on pages 1-4 of Exhibit H.

17.	Appellants argue in section 2B that there is a long-felt need to replace Pap cytology at the time of filing and the instant invention solves provides increased diagnostic specificity and sensitivity for identifying dysplastic cells in cervical samples to reduce false positives and negatives. Appellants argue that Hennig does not solve this long-felt need.

18.	The arguments and Exhibits have been carefully considered but are not persuasive. As stated above in sections 6 and 10, Hennig does recognize the need to improve on Pap cytology and discloses the advantages and improvements of their dual 

19.	Appellants argue in section 2B that commercial success of CINtec® PLUS Cytology product is evidence to support non-obviousness of the invention. 
	
20.	 The arguments and Exhibits have been carefully considered but are not persuasive. Commercial success of CINtec® PLUS Cytology product is not persuasive because the claims are not limited to using CINtec® PLUS Cytology product, its specific reagents, specific monoclonal antibodies, substrate and sample preparation disclosed and instructed as on pages 1-4 of Exhibit H. Appellants are arguing commercial success for a product not claimed.

21.	MPEP 716.02(d) states the “objective evidence of nonobviousness must be
commensurate in scope with the claims which the evidence is offered to support.” Appellant’s arguments and Exhibits for secondary indicia of non-obviousness in section 2B of the Appeal Brief are all directed specifically to the CINtec® PLUS Cytology product that is not claimed and is not required to be used by the instantly claimed methods, therefore, Appellant’s arguments and Exhibits are not commensurate in scope 

22.	Appellants reiterate arguments in section 3A that Hennig is directed to an automatable method. Appellants argue that Hennig’s goal was not to develop new assays or new compositions for staining histological or cytological samples, but to completely automate staining to remove subjectivity in manually reviewing stained biopsy samples. Appellants argue that Hennig discloses using combined and accredited signal intensities to compare to thresholded values. Appellants argue that Hennig is concerned with automated methods objectively diagnosing cancer based on combined, accredited and thresholded captured image data.  Appellants argue that this automated method does not solve the problem of assisting a pathologist in making a differential diagnosis.

23.	The arguments have been carefully considered but are not persuasive. As stated above in section 8, Hennig’s disclosure of automation of their method of dual biomarker detection in single cells to identify cancerous cells does not teach away from the instant invention, nor do the instant claims exclude the automation of Hennigs’s dual detection method. As stated above in the response to arguments under 35 USC 102 with regard to automation, Hennig is not limited to automated methods, teaches the method can be performed manually, and teaches parts or all of the method can be automated or are automatable. Currently, there is no limitation recited in the rejected claims that would exclude an automated method or an automation of any part of the method, and the 
		Contrary to arguments, Hennig identifies several advantages and improvements of their invention over Pap cytology and other dual staining methods known in the art in addition to automation of their methods. These improvement and advantages disclosed by Hennig were discussed in detail above in sections 6 and 10. While Hennig does address the problems of Pap cytology and dual staining methods at the time of their invention, and while Hennig does provide solutions and improvements to these problems by employing their dual staining method, Hennig does not need to provide the same motivation as argued by Appellants to arrive at the same invention. MPEP 2144 states: The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon,, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).


24.	Appellants reiterate arguments in section 3A that Hennig does not provide guidance for one to select a specific combination of markers for detection of a specific type of cancer or precancer because Hennig discloses other pairs of biomarkers and specimen types in addition to the pair p16 and Ki-67 and cervical specimen. Appellants reiterate that Hennig never describes, with particularity, any type of cancer or precancer for which its automated method is suitable. Appellants reiterate that Hennig does not correlate any specific marker pair with any type of cancer and does not correlate p16 and Ki-67 specifically with detecting cervical cancer or precancer. Appellants reiterate that Hennig does not provide a reasonable expectation of success to select p16 and Ki-67 for the detection of any type of cancer or precancer based on Hennig’s lack of guidance.

25.	The reiterated arguments were carefully considered above, but were not persuasive for the reasons set forth above in section 10. 
Further, Appellant’s arguments in section 3A, pages 38-45 of the Appeal Brief, are directed to arguing the individual Hennig reference. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. It is the combination of all of the cited and relied upon In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Examiner has cited in the rejection Hennig’s explicit teaching and patented claims to identify cancerous cells in cervical samples by dual detection of p16 and Ki-67, thus pointing to direct guidance and motivation by Hennig to carry out the method. Examiner additionally cited secondary references Korinek, Keating, Klaes, Riethdorf, and Saito to provide motivation and reasonable expectation of success to detect and utilize p16 and Ki-67 as biomarkers for cervical cancer cells in cervical samples and to use commercially available antibodies.

26.	Appellants reiterate arguments in section 3A, pages 45-46, that the secondary referenced by the Patent Office would not motivate one of ordinary skill in the art to select the combination of p16 and Ki-67 molecular markers to detect any type of cancer or precancer. Appellants argue that Keating describes the diagnostic value of several different markers, namely p16, Ki-67, and Cyclin E and were detected in different tissue sections derived from a single tissue block, and Keating does not suggest combining p16 and Ki-67.  Appellants argue that Saito teaches the combination of p27 with Ki-67 and not the combination of p16 with Ki-67. 

27.	The reiterated arguments have been carefully considered but are not persuasive for the reasons set forth above in section 14. As stated above, Hennig explicitly teaches 
As stated above, the secondary references provide motivation and reasonable expectation of success to detect and utilize p16 and Ki-67 as dual biomarkers for cervical cancer cells in cervical samples and to use commercially available antibodies. The cited secondary references all demonstrate and teach successful detection of increased p16 and Ki-67 expression in cervical cancer and HPV-associated cancer. Riethdorf and Saito both recognize, like Hennig, that Ki-67 is a known marker of cell proliferation and malignant cells, and both references, like Hennig, teach p16 is a biomarker indicative of HPV infection and the presence of cancerous or precancerous cells. 
Although the secondary references stain serial sections of cervical samples or tissue samples with p16 and Ki-67 antibodies separately, Hennig teaches that their method of detecting Ki-67/p16 dual staining is advantageous over methods of serial section staining of individual Ki-67 and p16 markers, as used in the secondary references (col. 1, line 65 to col. 2, line 13):
“In pathology, it is increasingly of interest to detect several markers in a biological sample. On the one hand, more information is then available for detecting and characterizing pathologically altered cells or tissue regions; on the other hand, it is then possible to recognize the nonspecific staining of individual markers for what it is and consequently avoid incorrect conclusions. Traditionally, serial sections of an available biopsy or several preparations of a body sample (e.g. uterine cervical Smear in fixative) are prepared for this purpose and in each case stained with a specific marker. This method has several disadvantages: high consumption of the patient sample material, which is usually limited, and of staining reagents, the large amount of time required and 

Although Appellants argue the secondary references do not teach dual staining of p16 and Ki-67 in a single cell for cancer detection, that limitation is already taught by Hennig as an improvement and is not a deficiency.
	With regard to Keating, the disclosure of additional biomarkers, such as cyclin E, for cervical cancer detection does not teach away from Keating’s disclosure of utilizing p16 and Ki-67 as biomarkers for cervical cancer detection. Keating teaches:
	Abstract: 
“Prior studies of Ki-67, cyclin E, and p16 expression have suggested that these biomarkers may be preferentially expressed in cervical neoplasia… . Ki-67, cyclin E, and p16 are complementary surrogate biomarkers for HPV-related preinvasive squamous cervical disease.” 
Discussion p. 887:
“The results of this analysis are consistent with a strong relationship between Ki-67 (nuclear staining in the upper two thirds of the epithelium), cyclin E (any nuclear staining), and p16 (predominantly cytoplasmic staining) in the recognition of HPV-associated preinvasive cervical lesions. Moreover, these biomarkers as used appear to be useful for the distinction of these lesions from normal squamous mucosa.”


	With regard to Saito, the disclosure of additional biomarkers, such as p27, for oral cancer detection does not teach away from Saito’s disclosure of utilizing p16 and Ki-67 as biomarkers for oral cancer detection. Saito teaches and successfully demonstrates that both p16 and Ki-67 immunostaining are increased in in oral samples of verrucous carcinoma associated with HPV infection as compared to normal cells. Saito confirms Ki-67 is a cell proliferation marker and p16 is associated with HPV infection. Saito provides motivation and reasonable expectation of success to detect both p16 and Ki-67 in cervical samples for the identification of cancerous cells as taught by Hennig.
Thus, the secondary references provide further motivation and reasonable expectation of success to detect both p16 and Ki-67 biomarkers in cervical and other cell samples for the intended purpose of detecting of cancerous cells.

28.	In section 3B, pages 46-56 of the Appeal Brief, Appellants provide a summary of arguments presented previously in section 2B  of the Appeal Brief for secondary indicia of non-obviousness supporting patentability of the instant claims, such as praise of others, industry recognition, commercial success, long-felt need, and reiterate that the claimed invention is embodied within the commercial CINtec® PLUS Cytology product.



30.	In section 4, pages 57-65 of the Appeal Brief, Appellants reiterate arguments directed towards: the secondary references as failing to cure the deficiencies of Hennig, Hennig discloses automatable methods, Hennig failing to solve the problem of assisting a pathologist in making a differential diagnosis, and Hennig failing to provide guidance on the selection of any combination of markers for the detection of any type of cancer. In section 4, pages 65-66, Appellants reiterate arguments that: the secondary references cited by the Patent Office would not motivate one of ordinary skill in the art to select the combination of p16 and Ki-67 markers to detect any type of cancer or precancer, Keating described the diagnostic value of different molecular maker Cyclin E with Ki-67 and p16, Keating detected the markers in different tissue sections derived from a single tissue block, Keating does not suggest combining Ki-67 with p16, and Saito teaches a combination of p16 and p27 as well as Ki-67 and P27, but not p16 and Ki-67.

31.	The arguments summarized in section 4 of the Appeal Brief were considered previously and not found persuasive for the reasons set forth above.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/JULIE WU/Supervisory Patent Examiner, Art Unit 1643  

/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644    
                                                                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.